Citation Nr: 9902708	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for a 
right ankle disability, currently evaluated as 
noncompensable.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active service from December 1989 to May 
1993.  This appeal comes before the Board of Veterans 
Appeals from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
appellants claim has been developed.

2.  Improvement in a right ankle disability has not been 
demonstrated; the disorder is shown to be manifested by pain 
and weakness on use and laxity of the ankle joint.


CONCLUSION OF LAW

The criteria for restoration of the previous 10 percent 
disability rating for a right ankle disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for recurrent right ankle 
sprains by means of a rating action dated in November 1994.  
The appellant was awarded a 10 percent rating from May 1993.  
VA medical records at that time included a report of an 
examination report dated in July 1994, which showed that the 
appellant complained of a weak ankle and an inability to run.  
He stood and walked on his toes and heels and was able to 
squat and rise without difficulty.  He had dorsiflexion of 10 
degrees and plantar flexion of 40 degrees in the right ankle.  
He had 40 degrees of inversion and 20 degrees of eversion in 
the right ankle.  The diagnosis was history of right ankle 
sprain, healed, with loss of 5 degrees of dorsiflexion.

By means of a November 1997 rating action, the appellants 10 
percent disability rating was reduced to noncompensable, 
effective from February 1998.  The disability rating was 
reduced following VA medical examinations dated in February 
and August 1997.  Report of the February 1997 VA examination 
noted that the appellant had no swelling or deformity in the 
right ankle.  A tender area could not be elicited.  He had 20 
degrees of dorsiflexion, 45 degrees of plantar flexion, 30 
degrees of inversion, and 10 degrees of eversion, which 
represented normal range of motion.  The anterior drawer test 
was negative.  There was no talar tilt with varus or valgus 
stress.  The tests showed that he had no chronic instability.  

Report of the VA examination, dated in August 1997, showed 
that the appellants right ankle had no swelling, effusion, 
or deformity.  He had 20 degrees of dorsiflexion and 45 
degrees of planter flexion.  He had normal inversion and 
eversion.  No point tenderness was detected.  His anterior 
drawer test was negative.  He had no talar tilt with 
inversion.  

The appellant subsequently submitted report of an 
examination, dated in December 1997, conducted at the 
Mississippi Sports Medicine & Orthopaedic Center, which 
indicates that physical examination of the right ankle showed 
a 2+ talar tilt and a 1+ to 2+ anterior drawer.  X-ray stress 
test revealed a definite tilt.  The diagnosis was chronic 
ankle laxity, 1-2+.

During a hearing held before the RO in May 1998, the 
appellant testified that his right ankle became weak and 
painful when he stood on it for more than a few hours or 
performed any type of exercise.  He claimed that he was 
required to wear a brace when he performed any physical 
activity.  He had to be cautious when walking on unleveled 
ground because his ankle had a tendency to invert a little.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When an unlisted condition is encountered, it is 
permissible to rate the disability under a closely related 
disease.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3. 

The appellants right ankle disability can be rated by 
analogy under the criteria set forth under DC 5271.  Under DC 
5271, a 10 percent rating is granted for moderate limitation 
of motion of the ankle.  Where a rating is predicated on 
limitation of motion, 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
for application, with respect to functional loss due to pain.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Where a veteran 
makes factual assertions regarding pain and weakness within 
the musculoskeletal system, an analysis must be made of 
whether 38 C.F.R. §§ 4.40 and 4.45 entitle the veteran to an 
increased rating to the extent pain and weakness cause 
additional disability beyond that reflected in limitation of 
motion.  Section 4.40 provides that a disability rating may 
be based on functional loss . . . due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Furthermore, 
[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  Section 4.45 provides that in rating 
disabilities of the joints, inquiry will be directed to, 
among others, weakened movement, excess fatigability, 
incoordination, and pain on movement.  

The Board, having considered the applicable rating criteria, 
finds that the current medical evidence of record does not 
show significant improvement and that the appellant has met 
the criteria for a 10 percent rating for his right ankle 
disability.  While the current VA medical evidence of record 
does show normal range of motion in the right ankle, 
subsequent private medical records indicate that he continues 
to have a symptomatic right ankle disability, namely ankle 
laxity.  He himself has also testified that he has pain and 
weakness on use and is limited in his activities due to this 
pain and weakness.  Considering the evidence in its entirety, 
the Board does not find that improvement has been shown.  
Therefore, the Board concludes that restoration of a 10 
percent rating is warranted in this case.


ORDER

Restoration of a 10 percent rating for a right ankle 
disability is granted, consistent with the criteria which 
govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
